 In the Matter of WILLIAMS FURNITURE CORPORA'T'IONandLOCAL 273,UNITED FURNITURE WORKERS OF AMERICA, CIOandLOCAL 273,UPHOLSTERERS INTERNATIONAL UNION OF NORTH AMERICA, AFLCase No. 10-RE-PM-Decided January 94, 1047Mr. Kenneth M. Briny,of Greensboro, N. C., andMr. Julian T.Buxton,of Sumter, S. C., for the Employer.Messrs.W. L. Cliftonandill anus Cooper,both of Sumter, S. C.,for the CIO.Mr. Warren E. Hall,of Atlanta, Ga., andAfi,.Ben, S'hovse,of HighMr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Sumter,South Carolina, on December 9, 1946, before M. A. Prowell, hearingofficer.The hearing officer's rulings matte at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE,BUSINESS OF THE EMPLOYERWilliams Furniture Corporation, a South Carolina corporation, isengaged in the manufacture of wooden furniture at its plant in Sum-ter, South Carolina.During the past year, the Employer purchasedraw materials valued in excess of $500,000, more than 818) percent ofwhich was received from points outside the State of South Carolina.During the same period, the Employer manufactured furniture valuedin excess of $500,000, more than 90 percent of which was shippedoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72N I. H 11, No 51272 WILLIAMS FURNITURE CORPORATIONIT.TILL. ORGANIZATIONS INVOLVED273Local 27 3. United Furniture Workers of America, herein called theCIO, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.Local 273, Upholsterers International Union of North America,herein called the AFL, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees of theEmployer.111. 'rl-IEQUESTION CONCERNING REPRESENTATIONThe Employer on September 26, 1946, filed its petition with theBoard, in which it averred that it was confronted with conflictingrepresentation claims of the CIO and the AFL, and requested an inves-tigation and certification of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2) (6) and (7) of the Act.IV. THE AI'PROI'RL\'IE UNITIn accordance with the agreement of the parties,we find that allproductionand maintenance employees of the Employer,excludingofficeand clerical employees,and all supervisory employees withauthority to hire, promote,discharge,discipline,or otherwise effectchanges in the statusof employees,or effectively recommend suchaction,constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shalldirect thatthe question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitationsand additionsset forthin theDirection.At the hearing, theAFL madean oral motion to postpone an nnme-diate election herein on theground, allegedly,of heightened racialand personal differencesamong theinterested employees.The hear-ing officer referred the matter to the Board.The AFL adduced noevidence in support of its motion, and in the absence thereof we denythe request for postponennent.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Williams Furniture Corpora-tion, Sunnter, South Carolina, an election by secret ballot shall be con- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56,of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date ofthisDirection,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employeeswho havesince quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Local 273, United FurnitureWorkers ofAmerica, CIO, orby Local 273, Upholsterers International Union of North America,AFL, for the purposes of collective bargaining, or by neither.MR. JAMES J. REYNOLDS, Jim., took no part in the consideration of theabove Decision and Direction of Election.